Case 1:20-cv-00302-CMH-JFA Document 23 Filed 08/04/21 Page 1 of 6 PageID# 148



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


John Albritton,
      Petitioner,

V.                                                                    I:20cv302(CMH/JFA)

Warden,FCI Petersburg,
     Respondent.

                             MEMORANDUM OPINION & ORDER


       This matter is before the Court upon respondent's opposition to petitioner John

Aibritton's petition for writ of habeas corpus, which was filed under 28 U.S.C. § 2241      [Dkt.

No. 12]. For the reasons explained below, this Court concludes it lacks jurisdiction to consider

the petition. Consequently, this action will be dismissed.

       In March 2013,facing charges of distribution of crack cocaine (in violation of 18 U.S.C.

§ 841(a)(1)) and being a felon in possession of a firearm (in violation of 18 U.S.C. §§ 922(g)(1),

924), petitioner was tried and convicted by a jury in the United States District Court for the

Eastern District of North Carolina. [Dkt. Nos. 1,13]. Petitioner had been convicted of several

felonies prior to his March 2013 trial and entered an Old Chief stipulation with the government

admitting as much.^ S^ Case No. 4:12-cr-5-BO-l (E.D.N.C.)("Crim. Dkt.").




'Also before the Court is respondent's Motion to File a Response Out-of-Time. [Dkt. No. 19].
That motion will be granted nunc pro tune to the date offiling and has been considered in the
adjudication of this action.

^ See Old Chief v. United States. 519 U.S. 172,185(1997)(permitting criminal defendants to
stipulate to the existence of prior convictions to avoid the potential prejudice of introducing prior
criminal history at trial).
Case 1:20-cv-00302-CMH-JFA Document 23 Filed 08/04/21 Page 2 of 6 PageID# 149
Case 1:20-cv-00302-CMH-JFA Document 23 Filed 08/04/21 Page 3 of 6 PageID# 150
Case 1:20-cv-00302-CMH-JFA Document 23 Filed 08/04/21 Page 4 of 6 PageID# 151
Case 1:20-cv-00302-CMH-JFA Document 23 Filed 08/04/21 Page 5 of 6 PageID# 152
Case 1:20-cv-00302-CMH-JFA Document 23 Filed 08/04/21 Page 6 of 6 PageID# 153
